Citation Nr: 1516357	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  11-20 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and one additional witness


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to October 1969.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a Travel Board hearing in March 2012; a copy of the transcript is of record.  The Veteran appeared pro se at the hearing and subsequently appointed the Oklahoma Department of Veterans Affairs.

In April 2014 and November 2014 decisions, the Board remanded the appeal for additional development.  


FINDING OF FACT

The Veteran's low back disability did not manifest during, or as a result of military service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating his claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the notice requirements were accomplished by a letter sent in December 2009, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Here, the Veteran's service treatment records, personnel records, and post-service VA and private treatment records have been associated with the claims file.  The Board notes that as part of the April 2014 Board remand, the Veteran was provided the opportunity to submit a VA Form 21-4142 Authorization for Release of Information for Tahlequah Medical Center.  However, to date the Veteran has not submitted such form.  Additionally, at the March 2012 Board hearing, the Veteran reported that post-service treatment records from private chiropractors were unavailable.  Moreover, as part of the November 2014 remand, the Veteran reported in a December 2014 statement that he was not in receipt of Social Security Administration (SSA) benefits or Workman's Compensation.  As such, further remand is not necessary. 

The Veteran was afforded a VA examination in April 2011 and an addendum opinion in June 2014.  The Board finds, when taken together, the examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here the undersigned specifically noted the issues on appeal, clarified the nature of post-service treatment and whether those records were available, and clarified the Veteran's contentions.  As such, the Board finds that the undersigned complied with the aforementioned hearing duties.

Additionally, the Board finds that the RO has substantially complied with the April 2014 and November 2014 remand directives, which, as partially discussed above, included affording the Veteran the opportunity to submit a VA Form 21-4142, clarify whether he was in receipt of SSA or Workman's Compensation benefits, and to obtain an addendum opinion.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (where there is substantial compliance with the Board's remand instructions a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998)).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a low back disability that is related to his military service, specifically injuring his back while attempting to move a generator.  See Board Hearing Transcript.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Turning to the evidence of record, the Veteran has a current diagnosis of degenerative arthritis of the thoracolumbar spine as evidenced by the April 2011 VA examination.  A February 2011 private treatment record and the Veteran's VA Problems List also shows that the Veteran has been diagnosed with spondylosis of the lumbar spine; degenerative disc disease of the lumbar spine; spondylolisthesis L4-L5, grade 1; spinal stenosis of the lumbar spine; and L3-S1 facet arthrosis, w/o "canat" stenosis.  The Board notes that these diagnoses are all considered forms of degenerative changes of the lumbar spine.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 178, 1923 (32nd ed. 2012).  

Additionally, the Veteran's service treatment records show that in May 1969 the Veteran was treated for a strained back while lifting.  The Veteran was prescribed ASA, Valium and a bed board.  Therefore, the claim turns on whether the Veteran's currently diagnosed low back disability is related to his military service.  

The Veteran's October 1969 separation reported of medical examination is absent of any notations of a low back condition.  The Veteran's October 1969 report of medical history shows that the Veteran denied swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; and back trouble of any kind.  

Private treatment records dated July 1966 to December 2010 show that the Veteran reported chronic low back pain in December 2010.  Prior to December 2010 the Veteran was treated for a cut to his hand, tonsillitis, a toothache, ear pain, glass in his eye, and an ingrown toenail.  

Private treatment records dated February 2010 to June 2011 show that the Veteran reported chronic low back pain since service.  A March 2011 treatment record indicates that per the Veteran, an orthopedist told him he would write a letter saying the Veteran's back injury was related to his Vietnam injury.  

The Veteran was afforded a VA QTC examination in April 2011.  The Veteran reported that he has had symptoms since service.  The examiner concluded that it was less likely than not that the Veteran's current back condition was due to his one-time treatment of back strain while in service.  The examiner explained that it was unlikely that a serious back injury would not be followed by the patient and there are no records available to indicate a continuing condition.  The examiner stated that based solely on the records presented, the Veteran's current complaints were not caused by the back strain on May 6, 1969.  

An October 2010 VA QTC mental health examination shows that the Veteran reported that he last worked in January 2010 as a crew boss loading and unloading trucks.  The Veteran also reported that post-service he worked in general labor for 40 years.  

A February 1011 private opinion from Dr. W. noted that the Veteran suffered an injury to his back in Vietnam in 1969 while unloading a generator.  The Veteran reported that after a week he was able to resume function but since that time he has had problems with his back.  Dr. W. concluded that there was definitely a possibility that the changes in the Veteran's spine noted on the computerized tomography (CT) scan and the pain that he has as a result could certainly be related to chronic changes over time resulting from the injury that occurred while on active duty in Vietnam in 1969.  

At the March 2012 Board hearing, the Veteran testified that he first sought treatment for his back in 1971.  The Veteran also reported that he then tried to live with his back pain by taking over the counter medication.  The Veteran also testified that the pain he has experienced since service is not arthritis pain but pain on the side of his back.  

In a March 2014 VA addendum opinion, the examiner concluded that it was less likely than not that the Veteran's claimed back condition was related to his time in military service.  He concluded that in the alternative, it was as least as likely as not that the Veteran's claimed back condition was consistent with his normal and natural aging process.  The examiner noted that his opinion was based on a comprehensive medical review of the clinical files, VBMS e-folder, CAPRI, and current medical literature.

The examiner first noted the March 1969 back strain that occurred while lifting.  The examiner noted conservative treatment that included ASA, Valium (4 mg) and bed rest.  The examiner noted that the October 1969 separation examination was silent for a low back strain and the presumptive period was silent for complaints of low back pain.  The examiner explained that it was less likely than not that the Veteran's claimed back condition was related to his time in service because of the lack of medically based, clinical evidence to support the need for follow up care and/or the progression of chronic back problems.

The examiner also noted the October 2010 mental health note that indicated that the Veteran worked in general labor for 40 years after separation from the military and that he was employed in general labor for one year at his last job.  The examiner concluded that it was as least as likely as not that the Veteran's civilian occupation of general labor caused his claimed low back condition.  

The examiner also noted the April 2011 VA examination complaints and range of motion results.  The examiner explained that collectively, the mild narrowing between disc spaces L5-S1, normal gait cycle, normal neurological examination without an absence of radiculopathy, and full range of motion was consistent with a normal aging process despite the Veteran's 40 years of general labor.  
The examiner also noted the February 2011 private opinion and physical examination results.  The examiner noted that the February 2011 results were contrary to the April 2011 results but concluded that it was still less likely than not that the Veteran's claimed back condition was related to his military service because of the lack of medically based, clinical evidence over the presumptive period and early years of civilian work.  He further concluded that it was as least as likely as not that the Veteran's civilian employment to include 32 to 40 years in general labor was the cause of the Veteran's low back condition.  The examiner again conclude that it was as least as likely as not that the Veteran's claimed back condition was consistent with his normal aging process.  The examiner also noted that the Veteran's retirement 40 years after his separation from service was appropriate and consistent with his normal aging process.   Finally, the examiner noted that Dr. W. extracted and interrupted the radiographs from Mankiller and Hastings; therefore, it would be mere speculation to provide comment on these records without a comprehensive review process.

Based on the above, the Board finds the most competent and credible evidence of record is against a finding that the Veteran's current low back disability is related to his military service.  

The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board acknowledges the February 2011 private opinion that concluded that there was definitely a possibility that the changes in the Veteran's spine noted on the computerized tomography (CT) scan and the pain that he has as a result could certainly be related to chronic changes over time resulting from the injury that occurred while on active duty in Vietnam in 1969.  However, Dr. W. did not reconcile his conclusions with the Veteran's 40 year post-service employment in labor.  Additionally, the Board finds the opinion to be speculative in nature and therefore assigns it little probative value in determining whether the Veteran's low back disability is related to his military service.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).

Instead, the Board finds the April 2011 examination and June 2014 addendum opinion, when taken together, to be highly probative to the issue at hand.  Here, the April 2011 examiner is a doctor of osteopathic medicine and the June 2014 addendum opinion was provided by a VA medical officer and both possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, and acknowledgement of the Veteran's reported lay history.  Furthermore, the June 2014 addendum opinion thoroughly discusses the other medical evidence of record.   

The Board acknowledges the Veteran's assertions that his low back disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the nature and etiology of degenerative changes of the lumbar spine, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his currently diagnosed low back disability is related to his military service requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his currently diagnosed low back disability is related to his military service.  

In regards to continuity of symptoms and presumptive service connection, the Board finds that the Veteran's degenerative joint disease is properly afforded such consideration, as arthritis is one of the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  The Board also acknowledges the Veteran's assertions that his low back has continuously bothered him since service.  The Board again notes that the Veteran is competent to report the onset of his symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board does not find the Veteran to be credible in his assertions.  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

Here, as stated above, on his October 1969 separation report of medical history, the Veteran specifically denied swollen or painful joints; arthritis or rheumatism; bone, joint or other deformity; and back trouble of any kind.  Additionally, private treatment records dated July 1966 to June 2011 show that the Veteran first complained of low back pain in 2010, over 40 years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Prior to 2010, the Veteran was treated for a cut to his hand; tonsillitis; a toothache; ear pain; glass in his eye; and an ingrown toenail.  Thus, the current assertions are inconsistent with earlier statements including statements made contemporaneous to military service.  The Board notes that "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From the above cited facts, the Board reasonably infers that the Veteran's low back pain did not continue in-service after the May 1969 injury or continue after, service.  If the Veteran's symptoms did begin in service and continue after, then common sense leads to the conclusion that the Veteran would have reported such and not specifically deny low back problems at separation.  Common sense also leads to the conclusion that if the Veteran had suffered from symptoms continuously since service he would have reported such when seeking private treatment after service for other conditions.  Id.  Therefore, the Board cannot find credible that the Veteran suffered from continued symptoms in service and ever since service.  As such, the Board assigns the Veteran's assertions no probative value.    

Furthermore, there is no credible evidence of record that the Veteran's degeneration joint disease of the lumbar spine manifested to a compensable degree within one year of the Veteran's discharge from service.  See 38 C.F.R. § 3.307(a), 3.309(a).  Instead, the probative evidence of record shows that the Veteran was not diagnosed with a low back disability until many years after service.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 38 C.F.R. § 3.102 (2013), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


